Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 10/28/2021.  Claims 1-20 are pending and have been examined.
Response to Arguments
While the grounds of rejection have changed a response to several remarks/arguments are considered necessary.
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Rogers (US 2017/0318338) does not disclose “prompting the viewer to indicate an intent upon the occurrence of a pre-specified event; identifying, by a set top box associated with the viewer, content for delivery based on the indication from the viewer,” the examiner respectfully disagrees.  
Rogers discloses that the viewer is prompted to download episodes of a television program upon the occurrence of a message from web server 205, indicating that the episodes are available for download, being received by end user device 260 (Figs. 1 and 3, [0042]).  The end user device 260 then determines which episodes of the available episodes to download based on an indication from the viewer ([0044]-[0048]).  Clearly, this is not opposite to the order of claim 1 as argued by applicant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338), herein Rogers, in view of Schwab et al. (US 2011/0138426), herein Schwab, in view of Onomatsu et al. (US 2003/0233666), herein Onomatsu.
Consider claim 1, Rogers clearly teaches a method of delivering audiovisual content to a viewer (Fig. 1), the method comprising: 

monitoring a viewer activity including monitoring the content received by the user; (Viewer activity is monitored and stored in a viewer profile, [0045]-[0047].)

prompting the viewer to indicate an intent upon the occurrence of a pre-specified event; (End user device 260 displays the interface of Fig. 3 in response to a message from web server 205 indicating episodes of a show are available, [0042].)

identifying, by a set top box with the viewer, content for delivery based on the indication from the viewer; (End user device 260 determines which episodes of the available episodes to download based on the user profile, [0044]-[0048].) and 

delivering the identified content to the viewer. (In step 130 the selected episodes of the show are downloaded, [0044], [0051].)

However, Rogers does not explicitly teach the content being broadcast on a primary channel via an over the air (OTA) interface; and delivering content over the air on a secondary or sub channel associated with the primary channel in a digital broadcast system.

In an analogous art, Schwab, which discloses a system for video distribution, clearly teaches the content being broadcast on a primary channel via an over the air (OTA) interface; and delivering content over the air on a secondary or sub channel associated with the primary channel in a digital broadcast system. (Figs. 1 and 2, [0009], [0011], [0017], [0022])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers by the content being broadcast on a primary channel via an over the air (OTA) interface; and delivering content over the air on a secondary or sub channel associated with the primary channel in a digital broadcast system, as taught by Schwab, to achieve the predictable result of providing digital video content to a receiving device.

However, Rogers combined with Schwab does not explicitly teach wherein the primary and the secondary or sub channel are associated with a particular frequency.

In an analogous art, Onomatsu, which discloses a system for video distribution, clearly teaches wherein the primary and the secondary or sub channel are associated with a particular frequency. (Fig. 5: Main channel and sub-channels are included in a single frequency band, [0003].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers combined with Schwab by wherein the primary and the secondary or sub channel are associated with a particular frequency, as taught by Onomatsu, for the benefit of receiving multiple video streams using a single tuner.
	Consider claim 6, Rogers clearly teaches a method of delivering audiovisual content to a viewer, (Fig. 1) the method comprising: 

(Viewer activity is monitored and stored in a viewer profile, [0045]-[0047].)

training a machine to learn viewer tendencies based on the monitored activity; (User consumption behavior is obtained from the user profile, [0044]-[0048].)

identifying content for delivery based on the learned viewer tendencies; (End user device 260 determines which episodes of the available episodes to download based on the user profile, [0044]-[0048].) and 

delivering the identified content to the viewer. (In step 130 the selected episodes of the show are downloaded, [0044], [0051].)

However, Rogers does not explicitly teach the content being broadcast on a primary channel via an over the air (OTA) interface; and delivering content over the air on a secondary or sub channel associated with the primary channel in a digital broadcast system.

In an analogous art, Schwab, which discloses a system for video distribution, clearly teaches the content being broadcast on a primary channel via an over the air (OTA) interface; and delivering content over the air on a secondary or sub channel associated with the primary channel in a digital broadcast system. (Figs. 1 and 2, [0009], [0011], [0017], [0022])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers by the content being broadcast on a primary channel via an over the air (OTA) interface; and delivering content over the air on a secondary or sub channel associated with the primary channel in a digital broadcast system, as taught by Schwab, to achieve the predictable result of providing digital video content to a receiving device.
However, Rogers combined with Schwab does not explicitly teach wherein the primary and the secondary or sub channel are associated with a particular frequency.

In an analogous art, Onomatsu, which discloses a system for video distribution, clearly teaches wherein the primary and the secondary or sub channel are associated with a particular frequency. (Fig. 5: Main channel and sub-channels are included in a single frequency band, [0003].)



Consider claim 10, Rogers clearly teaches a system for delivering audiovisual content to a viewer, the system comprising: 

a receiver located within a viewer premises for receiving the audiovisual content; (Fig. 2: End user devices 260, [0028], [0034])

a communication network connecting the receiver to a media source; (Fig. 2: Communication network, [0036]) and 

a system controller for facilitating delivery of the audio visual content to the receiver, (Fig. 2: Processor 210, [0030], [0031])

wherein the system controller is configured to: determine viewer intent based on signals being viewed by the viewer; (Viewer activity is monitored and stored in a viewer profile, [0045]-[0047]. End user device 260 displays the interface of Fig. 3 in response to a message from web server 205 indicating episodes of a show are available, [0042].) identify audiovisual content for transmission based on the viewer intent; (End user device 260 determines which episodes of the available episodes to download based on the user profile, [0044]-[0048].) and distribute the identified content. (In step 130 the selected episodes of the show are downloaded, [0044], [0051].)

However, Rogers does not explicitly teach the receiver receives audiovisual signals corresponding to the content over the air (OTA) and over the communication network; the OTA signals being broadcast over a primary channel of a digital broadcast system; broadcast the identified content over a secondary or sub channel associated with the primary channel.

In an analogous art, Schwab, which discloses a system for video distribution, clearly teaches the receiver receives audiovisual signals corresponding to the content over the air (OTA) and over the communication network; (Fig. 1: Broadcast frequency signals 2 and Cable system signals 6, [0009].) the OTA signals being broadcast over a primary channel of a digital broadcast system; broadcast the identified content over a secondary or sub channel associated with the primary channel. (Figs. 1 and 2, [0009], [0011], [0017], [0022])


However, Rogers combined with Schwab does not explicitly teach wherein the primary and the secondary or sub channel are associated with a particular frequency.

In an analogous art, Onomatsu, which discloses a system for video distribution, clearly teaches wherein the primary and the secondary or sub channel are associated with a particular frequency. (Fig. 5: Main channel and sub-channels are included in a single frequency band, [0003].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers combined with Schwab by wherein the primary and the secondary or sub channel are associated with a particular frequency, as taught by Onomatsu, for the benefit of receiving multiple video streams using a single tuner.

Consider claim 13, Rogers combined with Schwab and Onomatsu clearly teaches the audiovisual content includes at least one of images, streaming video, text and sound. ([0031] Rogers)

Consider claim 14, Rogers combined with Schwab and Onomatsu clearly teaches viewer interaction with the system controller is via the network. ([0033] Rogers)

Consider claim 15, Rogers combined with Schwab and Onomatsu clearly teaches the network is the Internet. ([0029] Rogers)

Consider claim 16, Rogers combined with Schwab and Onomatsu clearly teaches the network is a wireless network. ([0036] Rogers)

Consider claim 17, Rogers combined with Schwab and Onomatsu clearly teaches the received signals are stored in a memory. (Storage device 285 stores the downloaded media content, [0035] Rogers.) ([0017] Schwab)

claim 20, Rogers combined with Schwab and Onomatsu clearly teaches the content delivered over the air on a secondary channel is archived in a storage medium associated with the viewer. (The broadcast signals are stored in HD drive 30, [0023], [0027] Onomatsu.) 

Claims 2, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Pfeffer et al. (US 2013/0254815), herein Pfeffer.
Consider claim 2, Rogers combined with Schwab and Onomatsu clearly teaches identifying content for delivery to a plurality of viewers based on responses received from the plurality of viewers. (A plurality of end user devices 260-1 to 260-n utilize the system, [0028] Rogers.) 

However, Rogers combined with Schwab and Onomatsu does not explicitly teach delivering the identified content via a broadband connection during a non-peak time.

In an analogous art, Pfeffer, which discloses a system for video distribution, clearly teaches delivering the identified content via a broadband connection during a non-peak time. (Fig. 5: Off-peak delivery of the content is scheduled over a broadband connection, [0079], [0115.])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers combined with Schwab and Onomatsu by delivering the identified content via a broadband connection during a non-peak time, as taught by Pfeffer, for the benefit of reducing network demand during peak times ([0011] Pfeffer).	
Consider claim 7, Rogers combined with Schwab, Onomatsu and Pfeffer clearly teaches delivering the identified content via a broadband connection during a non-peak time. (Fig. 5: Off-peak delivery of the content is scheduled over a broadband connection, [0079], [0115] Pfeffer.)

Consider claim 18, Rogers combined with Schwab, Onomatsu and Pfeffer clearly teaches the signals delivered over the secondary channels are viewed in real time. ([0011]-[0017] Schwab)

Consider claim 19, Rogers combined with Schwab, Onomatsu and Pfeffer clearly teaches storing the delivered content in a storage medium associated with (Storage device 285 stores the downloaded media content, [0035] Rogers.) ([0017] Schwab)

Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Pfeffer et al. (US 2013/0254815) in view of Bohm et al. (US 2019/0222872), herein Bohm.
Consider claim 3, Rogers combined with Schwab and Onomatsu clearly teaches delivering the identified content to at least two viewers. ([0028] Rogers)

However, Rogers combined with Schwab and Onomatsu does not explicitly teach delivering the identified content to at least two viewers via a multicast delivery if identical content has been designated for delivery to at least two viewers.

In an analogous art, Bohm, which discloses a system for video distribution, clearly teaches delivering the identified content to at least two viewers via a multicast delivery if identical content has been designated for delivery to at least two viewers. (If a threshold number of client devices request the same content then it will be distributed via multicast, [0042].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers combined with Schwab and Onomatsu by delivering the identified content to at least two viewers via a multicast delivery if identical content has been designated for delivery to at least two viewers, as taught by Bohm, for the benefit of reducing network load when a plurality of clients request the same content.
	
Consider claim 4, Rogers combined with Schwab, Onomatsu and Bohm clearly teaches delivering the identified content to a viewer via unicast delivery if identical content has not been designated for delivery to multiple viewers. (If less than a threshold number of client devices request the same content then it will be distributed via unicast, [0042] Bohm.)

Consider claim 8, Rogers combined with Schwab, Onomatsu and Pfeffer clearly teaches delivering the identified content over a broadband connection to at least two viewers. ([0028], [0036] Rogers)

However, Rogers combined with Schwab, Onomatsu and Pfeffer does not explicitly teach delivering the identified content to at least two viewers via a 

In an analogous art, Bohm, which discloses a system for video distribution, clearly teaches delivering the identified content to at least two viewers via a multicast delivery if identical content has been designated for delivery to at least two viewers. (If a threshold number of client devices request the same content then it will be distributed via multicast, [0042].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers combined with Schwab, Onomatsu and Pfeffer by delivering the identified content to at least two viewers via a multicast delivery if identical content has been designated for delivery to at least two viewers, as taught by Bohm, for the benefit of reducing network load when a plurality of clients request the same content.

Consider claim 9, Rogers combined with Schwab, Onomatsu, Pfeffer and Bohm clearly teaches delivering the identified content over a broadband connection to a viewer ([0028], [0036] Rogers) via unicast delivery if identical content has not been designated for delivery to multiple viewers. (If less than a threshold number of client devices request the same content then it will be distributed via unicast, [0042] Bohm.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Webster et al. (US 2016/0066040), herein Webster.
Consider claim 5, Rogers combined with Schwab and Onomatsu clearly teaches the occurrence of a pre-specified event.

However, Rogers combined with Schwab and Onomatsu does not explicitly teach the occurrence of a pre-specified event comprises: determining if a number of episodes of a particular program viewed is greater than a pre-set number.

In an analogous art, Webster, which discloses a system for video distribution, clearly teaches the occurrence of a pre-specified event comprises: determining if a number of episodes of a particular program viewed is greater than a pre-set number. (The triggering event includes satisfying a threshold for a quantity of episodes of a series identified in the watch history, [0048].)
.	

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Bohm et al. (US 2019/0222872), herein Bohm.
Consider claim 11, Rogers combined with Schwab and Onomatsu clearly teaches delivery over the network to the receiver. ([0028], [0036] Rogers)

However, Rogers combined with Schwab and Onomatsu does not explicitly teach delivery is via a unicast stream.

In an analogous art, Bohm, which discloses a system for video distribution, clearly teaches delivery is via a unicast stream. (If a threshold number of client devices request the same content then it will be distributed via multicast, [0042].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Rogers combined with Schwab and Onomatsu by delivery is via a unicast stream, as taught by Bohm, for the benefit of reducing network load when a plurality of clients request the same content. 

Consider claim 12, Rogers combined with Schwab, Onomatsu and Bohm clearly teaches the delivery over the network is via a multicast stream to a plurality of receivers. (If a threshold number of client devices request the same content then it will be distributed via multicast, [0042] Bohm.)





Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425